In a proceeding pursuant to section 881 of the Real Property Actions and Proceedings Law for a license to enter upon a portion of the land of appellant Greeley Country Store, Inc., to enable petitioner to make certain improvements on its adjoining land, the appeals are from (1) a judgment of the Supreme Court, Westchester County, dated September 29, 1972, which granted the application upon terms and conditions to be agreed upon by the parties, and (2) a subsequent order of the same court, dated October 18, 1972, which, upon the parties’ failure to agree upon terms and conditions, fixed such terms and conditions. Judgment dated September 29, 1972 affirmed. No opinion. Order dated October 18, 1972 modified, on the law and in the interests of justice, by (1) adding thereto a provision directing that a hearing be held to determine the damages incurred by appellant as a result of petitioner’s entry upon appellant’s land pursuant to the license granted- in this proceeding and (2) adding to condition No. 3 of said order a provision that petitioner shall serve upon appellant a copy of the insurance policy provided *856for therein. As so modified, order affirmed. The copy of the policy shall be served upon appellant on or before May 14, 1973 and the time for petitioner’s commencement of the use of appellant’s land is extended to May 28, 1973. Petitioner is awarded a single bill of $20 costs and disbursements to cover both appeals. Section 881 of the Real Property Actions and Proceedings Law provides that the licensee shall be liable to the adjoining owner or his lessee for actual damages occurring as a result of the entry. At the hearing there shall be a determination of the actual damages resulting from the use and occupation of appellant’s land. Rabin, P. J., Hopkins, Munder, Martuscello and Shapiro, JJ., concur.